United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Pittsburgh, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1371
Issued: December 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 5, 2009 appellant filed a timely appeal from October 3, 2008 and April 7, 2009
merit decisions of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty causally
related to his employment on July 25, 2008.
FACTUAL HISTORY
On August 25, 2008 appellant, a 58-year-old lock and damn operator, filed a traumatic
injury claim (Form CA-1) alleging he sustained a lower back injury on July 25, 2008 while
lifting heavy chains.
The Office, by letter dated August 29, 2008, advised appellant of the type of evidence
necessary to establish his claim. No evidence was submitted.

By decision dated October 3, 2008, the Office denied the claim. While it accepted that
the incident occurred as alleged, there was no medical evidence of record demonstrating that the
accepted employment incident caused a diagnosed injury.
Appellant disagreed and on October 10, 2008, through his attorney, requested an oral
hearing.
Appellant thereafter submitted a September 5, 2008 x-ray report, read by Dr. Stephen W.
Sabo, an orthopedist. The findings indicated diffuse lumbar osteophytosis, with disc narrowing
at L1-2 and marked facet arthropathy at L4-5 and L5-S1.
Appellant also submitted a September 20, 2008 report of Dr. Edward J. Dailey,
Diplomate, American Chiropractic Board of Radiology, who reviewed the x-rays of appellant’s
lumbar spine and diagnosed postural change of the lumbar spine, advanced spondylosis at L1-2
and L2-3 with moderate spondylosis at T12-L1 and mild to moderate at L3-4 and L4-5.
Dr. Dailey also diagnosed multilevel lumbar facet arthrosis, most advanced at L4 through S1,
and posterior subluxation at the L2 and L3 levels.
On October 8, 2008 Dr. Ramon R. De Guzman, a neuroradiologist, reported that the
magnetic resonance imaging (MRI) scan revealed neural foraminal stenosis and spinal stenosis.
At the hearing, conducted on February 4, 2009, appellant testified that he stopped
working for the employing establishment because his job required him to drive 150 miles per day
and he was unable to obtain a transfer. He testified that the driving was difficult because of his
back injury. Appellant worked for the employing establishment from June 2007 through
August 2008 and alleged he never had back problems until he began working for the employing
establishment. He also described how his back injury occurred.
In a consultation report dated November 7, 2008, Dr. Kenneth S. Moss, an
anesthesiologist, noted appellant’s history of injury: that his back pain began in September 2008
when a heavy chain fell, striking his right shoulder and low back. He noted appellant’s MRI
scan examination findings and thereafter diagnosed degenerative changes of appellant’s low
back, with a significant myofascial component.
By decision dated April 7, 2009, the Office hearing representative affirmed the denial of
the claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).

2

injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
ANALYSIS
The Office accepted that the identified employment incident occurred as alleged.
Appellant’s burden was to establish that this incident caused a medically-diagnosed injury.
Causal relationship is a medical issue and the medical evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence, which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the accepted
employment incident. The Board finds that appellant has not submitted sufficient medical
evidence and therefore has not established he sustained an injury in the performance of duty
causally related to his employment on July 25, 2008.
Appellant submitted reports from Drs. Sabo, Dailey,8 De Guzman and Moss. Each of
these reports have little probative value on the issue of causal relationship because they lack an
opinion explaining how the accepted employment incident caused the conditions diagnosed.9
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

G.T., id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

The term “physician” includes chiropractors only to the extent that their reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.8
Because Dr. Dailey diagnosed lumbar subluxation, demonstrated by x-rays to exist, he qualifies as a “physician” for
purposes of the Act and this analysis.
9

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB
457 (2001).

3

The reports from Drs. Sabo, Dailey and De Guzman reviewed x-ray and/or MRI scan findings
and offered diagnostic impressions. These physicians provided no medical history or medical
opinion to causally relate appellant’s diagnosed conditions to his employment incident. This
deficiency reduces the probative value of these reports such that they are insufficient to satisfy
appellant’s burden of proof.
While Dr. Moss did relate a history of injury, he related that appellant’s symptoms began
when heavy chains struck his right shoulder and back. The opinion of a physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factor.10 Dr. Moss’
report is of limited probative value because it is not based on an accurate history of injury, and
because it provides no medical rationale to explain the cause of appellant’s diagnosed condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.
The Board finds that appellant has not satisfied his burden of proof to establish he
sustained an injury in the performance of duty causally related to his employment on
July 25, 2008.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty causally related to his employment on July 25, 2008.

10

Roy L. Humphrey, 57 ECAB 238 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT April 7, 2009 and October 3, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

